By the Court.
The action below was brought by William Silverman against Frank Steiner and Emil Brower, as defendants, for damages for injuries received while he was a passenger by invitation of Emil Brower in his automobile.
He alleged that he was injured as a result of a collision caused by the negligent and reckless operation of the automobile by Brewer and the negligent operation of an automobile truck of Frank Steiner.
At the conclusion of plaintiff’s evidence, the court, on motion, dismissed Steiner, and the cause proceeded against Brower. Silverman, who is defendant in error, recovered a verdict and judgment against Brower, who now seeks to reverse the judgment, claiming the following errors:
1. That some of the questions asked the jurors on voir dire examination were improper.
2. Abuse of discretion in refusing to permit a physical examination of plaintiff.
3. Refusal of the court to permit the introduction of a certain record from the files of the general hospital.
As to the first assignment of error, counsel for plaintiff asked the jurors the following question on voir dire examination over the objection of the defendant:
“Do any of you ladies and gentlemen of the jury know Mr. Fisher or Mr. Schrim, of the Schrim Insurance Agency?”
And also:
“Do you understand my question, do any of you ladies and gentlemen of the jury know Mr. Fisher or Mr. Schrim, the insurance People, in the Lincoln Inn Court Bldg.?”
It is contended by defendant in error that inas*238much as the certificate of the trial judge contains the statement “said bill of exceptions not being complete,” these questions cannot be considered, as all of the questions asked on voir dire examination are not included in the record.
The bill, however, does contain the questions propounded which are claimed to be objectionable.
Numerous cases are cited to the effect that a bill of exceptions cannot be considered which does not contain all of the evidence, but these cases are of the class where a reversal is sought on the ground that the court erred in directing or refusing to direct a verdict, or where a question is raised as to the weight of the evidence. This rule is well settled, but there is no question of weight of evidence or failure of evidence here.
The only question raised is as to the two questions asked, which are claimed to have been prejudicial. The record discloses sufficient to properly present this matter.
The rule as to what questions are proper or improper in' reference to insurance companies, in the examination of jurors, is set forth in the case of Schmidt v. Schalm, 20 C. C. (N. S.), 99, at 104. Neither Mr. Fisher, Mr. Schrim, nor any insurance company, was a party to the action, nor was either of the men named a witness in the case. There was no contention that any of the jurors were interested in any way in any casualty company that might carry the risk of this accident.
However, much as we condemn this method of examination, we consider on the record before us that the questions asked did not go to the extent of sufficiently apprising the jurors that there was an insurance company financially interested in the final *239outcome of the case, and did not constitute reversible error.
As to the second assignment of error, the injury was received on September 2,1920. A physical examination was had on or about December 20, 1920. The request for another examination was made to the court on the morning of the trial, April 25, 1921, after the jury had been impaneled.
We do not find that there was an abuse of discretion on the part of the trial court in refusing a second examination at this time. ?
The third assignment of error is that the court refused to permit the introduction of a hospital record showing a statement made by the plaintiff to an interne as to some physical ailment from which he had previously suffered.
There is nothing in the record to show that the matter referred to would, if admitted in evidence, tend to cause any of the symptoms or injuries complained of, nor have any bearing in this case. It could only have tended to humiliate or embarrass the plaintiff. For this reason, we do not find that there was any error in the refusal of the court to permit its introduction.
No other errors were complained of in the brief or argument.

Judgment affirmed,.

Hamilton, P. J., Cushing and Buchwalter, JJ., concur.